IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-10994
                         Summary Calendar



MORGAN S. GILMER,

                                         Plaintiff-Appellant,


versus

JACQUES I. KIERE, ET AL.,


                                         Defendants,

JACQUES I. KIERE; JOHN DOE,

                                         Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:94-CV-2710-G
                        - - - - - - - - - -
                            May 1, 1997
Before GARWOOD, DeMOSS and STEWART, Circuit Judges.

PER CURIAM:*

     Morgan S. Gilmer, Texas prisoner # 666666, appeals the

dismissal of his civil rights action against Jacques I. Kiere,

the Sheriff of Rockwall County, and John Doe, the jail captain

responsible for the health and safety of the prisoners, pursuant


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-10994
                              - 2 -

to Fed. R. Civ. P. 12(b)(6).   We liberally construe Gilmer’s pro

se brief as arguing that the district court erred in dismissing

the case for failure to state an Eighth Amendment violation,

requiring Gilmer to meet the heightened pleading requirements in

responding to the defendants’ assertion of qualified immunity,

denying his motion to amend his complaint, and denying leave to

proceed in forma pauperis on appeal on grounds of frivolousness.

We have reviewed Gilmer’s brief and the record and conclude that

the judgment of the district court should be AFFIRMED.   Gilmer v.

Kiere, No. 3:94-CV-2710-G (N.D. Tex. Jun. 6, 1995).

     AFFIRMED.